Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the port includes more than one opening extending between the front surface and the indented surface” of Claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the cover".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20170041692 A1), in view of Yu (US 20110255726 A1).
Regarding Claim 1, Watson teaches: A microelectromechanical system (MEMS) assembly (Figs. 2A-2B) comprising: a substrate having a first surface and an opposing second surface (substrate 20 having two opposing surfaces). Watson does not teach: the second surface defining an indented region having an indented surface, the substrate defining a port extending between the first surface and the indented surface; a filtering material disposed on the indented surface and positioned to cover the port. Watson teaches to place a filtering material in the ported region without the use of an indented region (environmental barrier 44; ¶ [0093]: “an optional environmental barrier 44 can be associated with the acoustic port 22 to prevent moisture, dust, dirt particles, debris, and/or light from entering the acoustic port 22 and damaging the MEMS microphone die 11 or the ASIC 12. The environmental barrier 44 is adapted to allow acoustic energy to reach the diaphragm of the MEMS microphone die 11 through the acoustic port 22”). In a related field, Yu teaches that a similar filter may either be placed directly in a port like Watson (Fig. 5A: mesh screen 510 located within port 504) or the filter may be placed within an indented region (Fig. 5B: notch 552 for receiving mesh screen 510; ¶ [0059]: “The mesh screen 510 can be held in position within the opening 504 by placing the mesh screen 510 in the notch 552.”). Additionally, Yu teaches that a larger indentation may be formed for receiving mesh screen 510 (Figs. 6A-6C). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watson, which teaches the placement of a filter in a port but not within an indented region, with an indented region such as taught in either Figs. 5B or 6A-6C of Yu. Motivation for doing so would lie in precise positioning of the filter at a desired location within a port of the MEMS device of Watson. Watson, in view of Yu, teaches:  and a microelectromechanical system (MEMS) transducer disposed over the first surface and over the port (Watson: MEMS microphone die 11).
Regarding Claim 2, Watson, in view of Yu, teaches: wherein a distance between the indented surface and the first surface is less than a distance between the second surface and the first surface (as modified, indented region of Watson would meet this criteria as it would be placed between the first and second surfaces).
Regarding Claim 3, Watson, in view of Yu, teaches: wherein a depth of the indented region is greater than a thickness of the filtering material (As shown at least by Figs. 6A-6C of Yu).
Regarding Claim 4, Watson, in view of Yu, teaches: wherein a depth of the indented region is substantially equal to a thickness of the filtering material (As shown by at least Fig. 5B of Yu).
Regarding Claim 5, Watson, in view of Yu, teaches: , further comprising a first ground ring disposed on the second surface and surrounding the indented region (Watson: ¶ [0089]: “A sealing ring 23 (also referred to as a “solder ring”) is disposed on the lower surface 26 of the substrate 20. The sealing ring 23 can serve as a terminal pad, providing power, signal, control, and/or ground potential connections between the MEMS microphone 10 and an end user PCB 61.”).
Regarding Claim 6, Watson does not specifically teach: wherein a perimeter of the first ground ring is rectangular or square shaped. Watson teaches a circular grounding ring (Fig. 5G-5H). However, it would have been further obvious to change to a square or rectangular grounding ring shape. Motivation for doing so would lie in adapting the grounding ring to a square or rectangular layout corresponding grounding ring of the mating PCB upon which the MEMS assembly is to be mounted.
Regarding Claim 7, Watson teaches: further comprising a second ground ring disposed on the first surface, wherein at least a portion of the cover is bonded with the second ground ring (cover 50 is grounded to attachment ring 40, ¶ [0107] and [0139], [0160], [0167]: “During the manufacture of an embodiment of the substrate 20, the attachment ring 40 is electrically coupled to the terminal pad 21 that will be the designated ground potential connection. In that way, the attachment ring 40 will direct any electrical noise or currents induced in the cover 50 to ground potential.”).
Regarding Claim 8, Watson teaches: at least one electrical contact disposed on the second surface (terminal pads 21).
Regarding Claim 9, Watson, in view of Yu, does not specifically teach: wherein a surface area of a portion of the filtering material that allows flow of acoustic energy therethrough is greater than a cross-sectional area of the port. However, it would have been obvious to try to adjust the surface area of the filter in relation to the area of the port, including the claimed greater surface area. Motivation for doing so would lie in providing good acoustic transparency while maintaining a desired level of filtration from the filter.
Regarding Claim 10, Watson teaches: wherein the filtering material includes a mesh filter (¶ [0093]: “In certain embodiments, the environmental barrier 44 can be formed from a sintered metal, fluoropolymer-based films such as polytetrafluoroethylene (PTFE) and expanded PTFE (ePTFE), metal mesh screen, single or multiple fabric layers, porous filter material, or any suitable acoustically transparent material that may be secured within the acoustic port 22, or covering the acoustic port 22, to prevent entry of moisture, dust, dirt particles, debris, and/or light into the acoustic chamber 15.)”. Yu teaches to use a mesh filter for ingress protection (¶ [0007], [0012], [0028]). 
Regarding Claim 11, Watson, in view of Yu, teaches: wherein the mesh filter includes an interlaced network of at least one of a metal, a polymer, or a composite (Watson, ¶ [0093]: “In certain embodiments, the environmental barrier 44 can be formed from a sintered metal, fluoropolymer-based films such as polytetrafluoroethylene (PTFE) and expanded PTFE (ePTFE), metal mesh screen, single or multiple fabric layers, porous filter material, or any suitable acoustically transparent material that may be secured within the acoustic port 22, or covering the acoustic port 22, to prevent entry of moisture, dust, dirt particles, debris, and/or light into the acoustic chamber 15.”; Yu, ¶ [0042]: “The mesh screen 252 can be formed from any of a variety of materials, including fabrics or fibers, either natural or synthetic. As one particular example, the mesh screen 252 can be formed of nylon fibers.”).
Regarding Claim 12, Watson, in view of Yu, teaches: wherein the filtering material includes a porous membrane (Watson, ¶ [0093]: “In certain embodiments, the environmental barrier 44 can be formed from a sintered metal, fluoropolymer-based films such as polytetrafluoroethylene (PTFE) and expanded PTFE (ePTFE), metal mesh screen, single or multiple fabric layers, porous filter material, or any suitable acoustically transparent material that may be secured within the acoustic port 22, or covering the acoustic port 22, to prevent entry of moisture, dust, dirt particles, debris, and/or light into the acoustic chamber 15.”).
Regarding Claim 13, Watson, in view of Yu, teaches: wherein the filtering material is removably disposed on the indented surface (Yu, ¶ [0042]: “In some embodiments, the mesh screen 252 can also be removable from the opening 204 of the housing 202. By being removable, the screen mesh 252 and any accumulated foreign substances can be cleaned or removed, and thereafter the screen mesh 252 can be re-inserted.”).
Regarding Claim 14, Watson, in view of Yu, teaches: wherein the filtering material includes a replaceable mesh filter (Yu, ¶ [0042]: “In some embodiments, the mesh screen 252 can also be removable from the opening 204 of the housing 202. By being removable, the screen mesh 252 and any accumulated foreign substances can be cleaned or removed, and thereafter the screen mesh 252 can be re-inserted.”).
Regarding Claim 15, Watson, in view of Yu, teaches: wherein a bonding material is disposed between the filtering material and the indented surface, the bonding material including at least one of an adhesive, a die attach, and an epoxy (Yu, ¶ [0059]: “Alternatively or additionally, a ridge, a detent, a nub, an adhesive, etc. can be used to hold the mesh screen 510 in position within the opening 504 of the housing 502.”).
Regarding Claim 16, Watson teaches: further comprising an integrated circuit mounted on the first surface of the substrate (ASIC 12).
Regarding Claim 18, Watson, in view of Yu, teaches: wherein at least one dimension of a cross-sectional area of the port is about 325 microns to about 1100 microns (Yu: ¶ [0060]).
Regarding Claim 19, Watson, in view of Yu, does not specifically teach: wherein the port includes more than one opening extending between the front surface and the indented surface (Yu appears to show different sized openings between the transducer and indented surface, see Fig. 6C for example). It would have been obvious to try adding additional openings between the port and indented surface, however, as doing so would affect the frequency response and filtration of the ported area. Motivation for doing so would lie in altering the acoustic properties of the MEMS device as desired or for adding further filtration via the design of the ported structure.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20170041692 A1), in view of Yu (US 20110255726 A1), and in further view of Ghidoni (US 20170313579 A1).
Regarding Claim 17, Watson, in view of Yu, does not teach: wherein at least a portion of the integrated circuit is embedded into the substrate. In a related field, Ghidoni teaches that a circuit of a MEMS device may be embedded within a substrate (comparing Figs. 3 and 4, circuit 106 is located within the substrate in Fig. 4). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Watson, in view of Yu, to embed at least a portion of the ASIC of Watson within the substrate. Motivation for doing so would lie in either simplifying a manufacturing process or for providing more space within the cavity of the MEMS to affect its acoustic performance).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20170041692 A1), in view of Yu (US 20110255726 A1), and in further view of Brioschi (US 20160261941 A1).
Regarding Claim 20, Watson, in view of Yu, teaches: wherein the filtering material is a first filtering material (as shown). Watson, in view of Yu, do not teach to locate a second, additional filter between the first surface and the MEMS device. In a related field, Brioschi teaches to locate a filter in this location (Fig. 6: 5b/82 between 28 and 1). It is understood provision of a second filter would further protect the MEMS device from ingress particles. It would have been further obvious to try the addition of a second filter at a location such as taught by Brioschi. Motivation for doing so would lie in further protecting the MEMS device.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW A EASON/Primary Examiner, Art Unit 2651